Lumpkin, C. J.
The single question in this case is, can the widow of an employee of the State Eoad, if he is killed, recover damages for his loss of life, provided he, himself, is guilty, in part, of the accident which caused his death ?
It is well settled, that a passenger or third person may recover, though he is partly to blame for the casualty. Does the same rule apply to agents of the Eoad % This depends upon the proper construction#of the following Sections of the Code — (Sections 2051, 2979, 2980) — particularly the last of these sections, which reads as follows: “ If the person injured is himself an employee of the Company, and the damage was caused by another employee, and without fault or negligence on the part of the person injured, his employment by the company shall be no bar to the recovery.”
From these Sections, it would seem that if the person injured is himself an employee of the Company, and the damage was caused by another employee, without fault or negligence on the part of the person injured, his employment by the company would be no bar to the recovery, and, therefore, negatively, that it would constitute a bar if fault or negligence be imputable to him. The conclusion seems inevitable, from the language of the Code; and is it not promotive of good thus to interpret the Code ? The strictest fidelity should be exacted of all the agents; and to allow one to hold the Eoad liable, when he himself contributed in *108part to the injury, seems to be wrong to the Boad and the people generally, who are indirectly, but deeply interested in the fidelity of the employees.
Now, it is conceded that Mr. Cannon, the engineer on one of the colliding trains, was partly to blame for running it at undue speed, and that, too, contrary to the printed rules of the Superintendent, which he had in his pocket, and which are declared by'the Code to be laws. Notwithstanding that other agents of the Boad were not guiltless, he participated in their violation of rules which are laws to them. Is it sound policy to allow him, or his family, to recover,when, by reason of this violation of law, several lives, I believe, were lost, and extensive injury inflicted upon the machinery of the Boad ?
But it is not for us to reason about the matter. Such is the Code, and we must obey its behests ; and, therefore, reverse the judgment of the Court below.
Judgment reversed.